UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-against-
ORDER

_ARMANDO JOSE JARQUIN RICO,
18 Cr. 661 (PGG)

Defendant.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the conference in this action previously scheduled for
December 10, 2019 is adjourned to January 9, 2020 at 11:00 a.m. in Courtroom 705 of the
Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Upon the application of the Defendant, by and through his counsel, Sabrina
Shroff, and with the consent of the United States of America, by and through Assistant United
States Attorney Louis Pellegrino, it is further ORDERED that the time from December 10, 2019
through January 9, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in
the interests of justice. The ends of justice served by the granting of this continuance outweigh
the interest of the public and the Defendants in a speedy trial, because it will permit the parties to
continue discussions regarding a potential pretrial disposition of this matter.

Dated: New York, New York

December q, 2019
SO ORDERED.

Paul G. Gardephe
United States District Judge

 
